Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2019

The Court of Appeals hereby passes the following order:

A19A0986. LEROY BANKS v. THE STATE.

      In 2007, Leroy Banks was convicted of aggravated assault, possession of a
firearm during the commission of a felony, and criminal trespass. Since that time, he
has filed several post-conviction motions.1 On June 15, 2018, Banks filed an
extraordinary motion for new trial. That same day, he filed an “extraordinary motion
and urgent request for the immediate correction of the error/defect on the face of [his]
trial transcript.” The trial court denied both motions on July 3, 2018, and Banks then
filed the instant direct appeal. We, however, lack jurisdiction.
      Banks previously filed an application for discretionary appeal from the trial
court’s July 3 orders denying his extraordinary motion for new trial and his
extraordinary motion for the correction of his trial transcript. We denied Banks’s
application on August 16, 2018, see Case No. A19D0040, and that denial constitutes
a decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App.
666, 670 (4) (745 SE2d 846) (2013) (“when this Court examines a request for a
discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits”) (punctuation omitted). Accordingly, the doctrine of res
judicata bars this direct appeal from the same orders. See Northwest Social & Civic
Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga.
App. 258, 261 (1) (649 SE2d 313) (2007).


      1
        See Case No. A19D0040 (denied Aug. 16, 2018); A18D0440 (denied May
17, 2018); A17D0434 (denied May 30, 2017); A17D0395 (dismissed May 11, 2017);
and A07D0382 (dismissed Aug. 15, 2007).
Banks’s appeal is therefore DISMISSED.

                             Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                                01/31/2019
                                     I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                               , Clerk.